DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is not clearly understood because “such as metal” can be a required limitation or an example.  The phrase has been read as an example.
Claim 11 is not clearly understood because “such as plastic” can be a required limitation or an example.  The phrase has been read as an example.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-12, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10148963.
DE 10148963 discloses a corner suitable for placement between first and second orthogonal deck sides (12) of a deck comprising a connecting frame (13) and removable cover (8), as shown in Figures 1-3.  The connecting frame (13) has a first connecting side (14) connected at or near an end of the first deck side (12) and a second connecting side (15) connected at or near an end of the second deck side (12), as shown in Figure 3.  The first and second connecting sides (14,15) are orthogonal to each other, as shown in Figure 3.  The removable cover (8) connects to the connecting frame (13), as shown in Figures 3-5.  In reference to claim 8, the corner cover (8) is shaped to complement the cross-sectional profile of the elongate first and second deck sides (12), as shown in Figure 2.  The corner cover (8) presents an exterior corner profile between the first and second deck sides (12), as shown in Figure 2.  In reference to claim 9, the corner cover (8) comprises a plurality of protruding lugs (22) for connecting the corner cover to the deck sides indirectly by the connecting frame (13), as shown in Figures 3-5.  In reference to claim 10, the connecting frame (13) is formed from a stiff and resilient material such as metal since it can be welded to .  
Allowable Subject Matter
Claims 2-7, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        June 21, 2021